Citation Nr: 0639735	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-21 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to January 5, 2002, 
for the grant of service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for congestive heart failure, evaluated as 
30 percent disabling, effective from January 5, 2002, and 100 
percent disabling from March 9, 2004.  The veteran indicated 
that he agreed with the amount of pay but wanted "back 
pay," which the RO considered a claim for an earlier 
effective date.

In December 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
"heart condition" was received at the RO in January 2004, 
more than one year after he was separated from active 
service.

2.  In an April 2004 rating decision, the RO granted service 
connection for congestive heart failure at 30 percent 
disabling effective from January 5, 2002, and at 100 percent 
disabling from March 9, 2004.

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for congestive heart failure or a heart 
condition prior to January 5, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 5, 2002, for a grant of service connection for 
congestive heart failure have not been met. 38 U.S.C.A. §§ 
5101(a), 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2006).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2006).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In this case, the veteran filed a claim for a "heart 
condition" in January 2004.  By decision dated in April 
2004, the RO granted service connection for congestive heart 
failure at 30 percent disabling effective from January 5, 
2002, and a 100 percent disabling from March 9, 2004.  He 
indicated satisfaction with the amount but requested "back 
pay."

First, the date of receipt of the veteran's original claim 
seeking service connection for this disorder in 2004 was, 
obviously, more than one year after his separation from 
service in November 1951.  Accordingly, the applicable law 
establishes that the effective date, generally, shall be no 
earlier than the date of the claim.  38 U.S.C.A. § 5110.  

In this case, the RO apparently considered a January 5, 2002, 
VA hospitalization reflecting a diagnosis of congestive heart 
failure as essentially a claim and granted benefits back to 
that date.  The question before the Board is whether the 
record reflects that there was an informal claim, formal 
claim, or written intent to file a claim for service 
connection for congestive heart failure or a heart condition 
prior to January 5, 2002.

As to whether a claim was received earlier than January 5, 
2002, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application is not 
defined in the statute; however, in the regulations, 
"'claim" and "application" are considered equivalent and 
are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)).  In the veteran's case, no such 
communication was received prior to January 5, 2002.

The veteran contends that the effective date should be April 
19, 1996, when the RO received a VAF 21-4138 (signed by him 
on April 12, 1996), which he maintains was a claim for 
service connection for a heart condition as adjunct to his 
service connected asthma, with a request to secure medical 
treatment records from the VA Medical Center in Houston.  He 
also points out that a March 1996 echocardiogram showed a 
heart block and was read as abnormal compared to a 1991 
study, and a January 1997 echocardiogram showed a heart block 
with occasional premature supraventricular beats. 

The Board has reviewed all the VAF 21-4138 forms from 1992 to 
late 1997 and finds none as described by the veteran 
indicating an intent to file a claim for a heart condition.  
Specifically, the Board notes a VAF 21-4138 filing a claim 
for special monthly pension signed by the veteran on March 
27, 1996, and received by the RO March 29, 1996; a VAF 21-
4138 filing a claim for an increased rating for asthma signed 
by the veteran on March 27, 1996, and received by the RO 
April 19, 1996 (but making no mention of heart disease); two 
Certification of School Attendance or Termination signed 
April 10, 1996; and a Request for Approval of School 
Attendance signed by the veteran on April 12, 1996.  

Moreover, while the veteran has noted 1991 and 1997 
echocardiograms noting heart blocks, the evidence does not 
reflect congestive heart failure.  In addition, a June 1996 
VA examination related that the veteran had no peripheral 
edema, and normal heart sounds without murmur.  His shortness 
of breath was attributed to asthma, which was described as 
his main disability.  Diagnoses included asthma, 
cerebrovascular accident, diabetes, and obesity, but not 
congestive heart failure.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects a diagnosis of congestive heart failure prior 
to the current effective date of January 5, 2002.  Moreover, 
there is no evidence of a written communication seeking 
service connection for congestive heart failure on file prior 
to the date of receipt of the formal claim received in 
January 2004.  38 C.F.R. § 3.1(p).  

Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the claim for an effective date prior to 
January 5, 2002, for a grant of service connection for 
congestive heart failure must be denied.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 3.157 (2006), and the non precedent 
opinions of the General Counsel.  However, the Court has 
limited this regulation to those disabilities that have 
already been awarded compensation (service-connection).  (The 
Court has not addressed the phrase or a claim specifying the 
benefit sought is received within one year.)  The Board has 
also considered the potential applicability of 38 U.S.C.A. 
§ 5110(b)(2).  It appears that the AOJ determined that the 
veteran was service connected for one disability that caused 
a second disability and treated the second as a claim for 
increase rather than a claim for service connection.  Under 
that possible theory, section 3.157 would be applicable.  
However, even if a correct interpretation, the Board finds 
nothing to suggest a claim, informal claim, or a claim as 
defined by 38 C.F.R. § 3.157 prior to the date selected by 
the AOJ. 

VCAA

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

In this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim.  He has produced 
no evidence and none is contained in the claims file 
reflecting an intent to file a claim prior to January 2002.  
Furthermore, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of an initial grant of benefits, a medical 
opinion or the findings of a medical examination are not 
germane to the issue.  The available evidence is sufficient 
for an adequate determination.  

Although the claim directly addresses the issue of an 
effective date, the veteran was provided additional notice as 
to any disability rating or effective date matters by letter 
dated in March 2006.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Since the claim for an earlier effective date is 
being denied on a direct basis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  


ORDER

Entitlement to an effective date prior to January 5, 2002, 
for the grant of service connection for congestive heart 
failure is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


